DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and Species of Figures 8-10 in the reply filed on 5/16/2022 is acknowledged.  Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 6 “mower deck air supply outlet” of the blower housing and the “mower deck air outlet inlet” of the mower deck, wherein “the mower deck air supply outlet of the blower housing is operably coupled to the mower deck air inlet” and of claim 10 “wherein the mower deck is constructed to direct air received by the mower deck air inlet to an area between the left blade and the middle blade” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 requires “a mower deck air supply outlet” of the blower housing and “a mower deck air outlet inlet” of the mower deck, wherein “the mower deck air supply outlet of the blower housing is operably coupled to the mower deck air inlet”.  Furthermore, claim 10 requires “wherein the mower deck is constructed to direct air received by the mower deck air inlet to an area between the left blade and the middle blade”.  However, both the mower deck air supply outlet and the mower deck air outlet inlet are not shown in Figures 8-10.  According to paragraph [0046], “As an example, the at least one air outlet may be provided to the mower deck 250, similar to the air supply outlet 122 described in conjunction with the riding vehicle 10”.   However, as shown in FIG.7 below, the configuration of the embodiment shown in Figures 7-10 differs from the configuration of the embodiment shown in Figures 8-10.  In the embodiment of Figure 7 below, there is space between the blower 100 and the mower deck 150, which allows for the addition of the air supply outlet of the blower and the air supply inlet of the mower deck.

    PNG
    media_image1.png
    493
    743
    media_image1.png
    Greyscale

However, in the embodiment of Figure 8 below, there is no space or gap between the blower 210 and the mower deck 150, thus not being able to accommodate a similar air supply outlet and air inlet configuration as shown in FIG.7.  


    PNG
    media_image2.png
    548
    699
    media_image2.png
    Greyscale

Furthermore the disclosure is silent on how the air supply outlet and air inlet and air flow between the blower and the mower deck is achieved.  As such, the claims were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In light of the 112 rejection of claims 6 and 10 above, claims 6 and 10 will not be further examined until the 112 rejection has been addressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1st Set of Rejection
Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 8,579,058 B1)
Regarding claim 1, Yamada et al. discloses a riding vehicle comprising: 
a frame (11) coupled to a riding platform (12) adapted to support a user; 
a plurality of wheels (1b, 1a) coupled to the frame comprising at least two opposing traction wheels (1b); 
a mower deck (40) and a plurality of cutting blades (42 in FIG.5) disposed within a cutting space of the mower deck, the mower deck having a discharge chute (41) for expelling cuttings from the mower deck; 
a blower assembly (5 in FIGS.3-4) supported by the frame and having an air inlet (52 in FIG.4) and an air outlet (54), the blower assembly configured to generate a stream of air from the air inlet to the air outlet, the air outlet (54) being separate from the discharge chute (41) of the mower deck, the stream of air enabling movement of debris on a surface from a first location to a second location (see FIG.1); and 
a power source (engine 20 in FIG.5; coupled to belt transmission systems 23 and 6A) coupled to the frame, the power source operatively coupled to the cutting blades (42) and the blower assembly (5; via third blade shaft 63).  

Regarding claim 2, Yamada et al. further discloses the riding vehicle of claim 1 wherein the power source is configured to selectively drive the cutting blades disposed on the mower deck (col.8, lines 2-7).  

Regarding claims 7 and 8, Yamada further discloses the riding vehicle of claim 1 wherein the blower assembly (see FIGS.3-4) includes an impeller (50) and a blower housing (51) that houses the impeller, wherein a rotational axis (about shaft 65) of the impeller is substantially the same as a rotational axis (about shafts 61-63) of the plurality of cutting blades of the mower deck, per claim 7;
wherein the blower assembly is disposed above the mower deck in a stacked configuration (see FIGS.1 and 3), per claim 8.

2nd Set of Rejection
Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muffie (US 9,713,300).
Regarding claim 1, Muffie discloses a riding vehicle (90b; see FIGS.11-13) comprising: 
a frame (see FIG.11, unnumbered) coupled to a riding platform adapted to support a user; 
a plurality of wheels (see FIG.11, unnumbered) coupled to the frame comprising at least two opposing traction wheels; 
a mower deck (90c) and a plurality of cutting blades (col.8, lines 25-27) disposed within a cutting space of the mower deck, the mower deck having a discharge chute (side discharge shown or suggested in FIGS.11-13, unnumbered) for expelling cuttings from the mower deck; 
a blower assembly (22c) supported by the frame and having an air inlet (74) and an air outlet (22c), the blower assembly configured to generate a stream of air from the air inlet to the air outlet, the air outlet being separate from the discharge chute of the mower deck, the stream of air enabling movement of debris on a surface from a first location to a second location; and 
a power source (70f) coupled to the frame, the power source operatively coupled to the cutting blades (via pulleys 70e) and the blower assembly (via drive shaft 70a).  

Regarding claims 2-5 and 7-9, Muffie further discloses the riding vehicle of claim 1 wherein the power source (70f) is configured to selectively drive (via clutch 70b) the cutting blades disposed on the mower deck (col.8, lines 51-55), per claim 2;
wherein the cutting blades are operatively coupled to the power source via a clutch (70c), and wherein the power source includes a power takeoff (70a) directly coupled to the blower assembly (70) and the clutch (70b) (as shown in FIG.12), per claim 3;
wherein selective engagement of the clutch enables the power source to selectively drive the cutting blades (as disclosed in col.8, lines 51-55), per claim 4;
wherein the power takeoff (70a) is disposed vertically (see FIG.12), per claim 5. 
wherein the blower assembly includes an impeller and a blower housing that houses the impeller, wherein a rotational axis of the impeller is substantially the same as a rotational axis of the plurality of cutting blades of the mower deck, pre claim 7;
wherein the blower assembly is disposed above the mower deck in a stacked configuration (see FIG.12), per claim 8; 
wherein the power source (70f) is disposed above the blower assembly (70), and wherein the blower assembly is disposed above the mower deck (90c), see FIG.12, per claim 9.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mack (US 4,488,395) discloses a blower assembly (housing 38, impeller 22) in stacked formation with the power source (16) and having parallel rotational axes with the cutting blade (20) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671